Citation Nr: 1619194	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-33 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for asthma, breathing difficulty, and shortness of breath, to include as manifestations of an undiagnosed, chronic multi-symptom illness or manifestations of a qualifying chronic disability, as a result of military service in the Persian Gulf War.

2.  Entitlement to service connection for hair loss, to include as manifestations of an undiagnosed, chronic multi-symptom illness or manifestations of a qualifying chronic disability, as a result of military service in the Persian Gulf War.

3.  Entitlement to service connection for sterility, to include as manifestations of an undiagnosed, chronic multi-symptom illness or manifestations of a qualifying chronic disability, as a result of military service in the Persian Gulf War.

4.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as manifestations of an undiagnosed, chronic multi-symptom illness or manifestations of a qualifying chronic disability, as a result of military service in the Persian Gulf War.

5.  Entitlement to service connection for headaches, to include as manifestations of an undiagnosed, chronic multi-symptom illness or manifestations of a qualifying chronic disability, as a result of military service in the Persian Gulf War.

6.  Entitlement to service connection for periodic diarrhea and gastrointestinal problems, to include as manifestations of an undiagnosed, chronic multi-symptom illness or manifestations of a qualifying chronic disability, as a result of military service in the Persian Gulf War.

7.  Entitlement to service connection for memory loss and difficulty concentrating, to include as manifestations of an undiagnosed, chronic multi-symptom illness or manifestations of a qualifying chronic disability, as a result of military service in the Persian Gulf War.

8.  Entitlement to service connection for fibromyalgia, to include as manifestations of an undiagnosed, chronic multi-symptom illness or manifestations of a qualifying chronic disability, as a result of military service in the Persian Gulf War.

9.  Entitlement to service connection for myalgias of the bilateral biceps, triceps, deltoids, and quadriceps, to include as manifestations of an undiagnosed, chronic multi-symptom illness or manifestations of a qualifying chronic disability, as a result of military service in the Persian Gulf War.

10.  Entitlement to service connection for laparoscopic cholecystitis as secondary to the non-service-connected periodic diarrhea and gastrointestinal problems. 

11.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

12.  Entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss disability. 



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1986 to March 1990 and from December 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In his November 2012 VA Form 9 Appeal, the Veteran requested a hearing with the Board.  In a letter dated in December 2015, the Veteran was informed by the RO of the day, time, and place of his Board hearing.  The Veteran failed to appear for his hearing, and, to date, has not submitted an argument as to why his hearing should be rescheduled.  The Board considers his request for a hearing to be withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal, with the exception of the issue of entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss disability, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The bilateral hearing loss hearing disability has been manifested by, at worst, Level II in the right ear and Level III in the left ear.

CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.85, 4.86, including Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim for a compensable evaluation for the service-connected bilateral hearing loss disability. 

The claim for a higher rating arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained all service treatment records (STRs) and post-service treatment records identified by the Veteran.  In addition, the Veteran was afforded VA examinations in September 2010 and December 2014.  The examinations were conducted by medical professionals who solicited symptomatology from the Veteran, conducted thorough examinations, and provided rationale for the conclusions given.  The December 2014 VA examiner also specifically requested the Veteran to identify the effects his service-connected bilateral hearing loss disability has on his occupational functioning and activities of daily living.  See generally Martinak v. Nicholson, 21 Vet. App. 447 (2007); 38 C.F.R. § 4.10.  Thus, the December 2014 VA examination report is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran has not reported that his bilateral hearing loss disability has worsened since his last examination nor does the evidence show that the bilateral hearing loss disability underwent a material change to require a re-examination under 38 C.F.R. § 3.327 (2015).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher evaluation for the bilateral hearing loss disability is thus ready to be considered on the merits.

II.  Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here, the bilateral hearing loss disability has not undergone a material change and a uniform rating is warranted for the appeal period.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.
In an October 2010 rating decision, the Veteran was granted service connection for a bilateral hearing loss disability and assigned a zero percent evaluation under Diagnostic Code 6100, effective March 18, 2010.  

Under the applicable criteria, disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies: 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

The Veteran was provided with a VA audiometric examination in September 2010, which revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
40
70
60
48
LEFT
40
60
75
65
60

The Maryland CNC controlled speech discrimination test revealed speech recognition of 96 percent in the right ear and 96 percent in the left ear.

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for the right ear and Roman Numeral II for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A 0 percent evaluation is derived from Table VII by intersecting row I, the right ear, with column II, the left ear.

The Veteran was provided with another VA audiometric examination in December 2014, which revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
65
75
60
59
LEFT
40
65
70
60
59

The Maryland CNC controlled speech discrimination test revealed speech recognition of 92 percent in the right ear and 88 percent in the left ear.

From Table VI of 38 C.F.R. § 4.85, Roman Numeral II is derived for the right ear and Roman Numeral III for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A 0 percent evaluation is derived from Table VII by intersecting row I, the right ear, with column II, the left ear.

The treatment records during the appeal period do not provide any evidence contrary to that obtained at the VA examinations.

The Board further notes that an exceptional pattern of hearing impairment, as defined at 38 C.F.R. § 4.86, was not demonstrated on either VA examination.

The Board has also considered the Veteran's lay statements.  He has generally described hearing difficulty and, more specifically, difficulty with understanding speech especially in background noise.  These subjective reports of difficulty hearing have been considered.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings and word recognition testing.  This criteria measures hearing acuity directly in a controlled laboratory environment.  In this regard, VA audiometric examination showed no basis for any increase in the disability evaluation.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  

A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed, there are higher ratings available under the Diagnostic Code, but the Veteran's disability is not productive of such manifestations. 

As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  

As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a, and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 
Additionally, the rating schedule was revised to accommodate language difficulties 
and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  

Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular ratings currently assigned reasonably describe the Veteran's disability level and symptomatology.  The Veteran's description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  As such, it cannot be said that the available schedular evaluations for the disability are inadequate. 

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   However, this is not an exceptional circumstance.  He holds a 10 percent rating for tinnitus and a noncompensable rating for hearing loss.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Additionally, the Veteran's bilateral hearing loss disability has not been shown to render the Veteran unemployable.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.

As the preponderance of the evidence is against the appeal for an evaluation in excess of zero percent for the service-connected bilateral hearing loss disability, the benefit-of-the-doubt rule does not apply, and the Board must deny this appeal.  See U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for the service-connected bilateral hearing loss disability is denied.


REMAND

A.  Undiagnosed Illness

The Veteran is seeking service connection for asthma, breathing difficulty, shortness of breath, hair loss, sterility, CFC, headaches, periodic diarrhea, gastrointestinal problems, memory loss, difficulty concentrating, fibromyalgia, and myalgias based on an undiagnosed, chronic multi-symptom illness or a qualifying chronic disability as a result of Persian Gulf War military service.  See 38 U.S.C.A. §§ 1113, 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2015).  

The Board notes that no VA medical opinions have been provided for the Veteran's claimed disabilities.  The Veteran was afforded a VA examination in April 2009, but no medical opinions were provided at the examination.  In that vein, as previously mentioned, VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disorder or persistent or recurrent symptoms of a disorder may be associated with the veteran's service; and, (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  In this case, the criteria of McLendon are met and, on remand, the AOJ must provide the Veteran with a medical examination in connection with these claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding a current disorder, the Board observes that the Veteran is competent to report symptoms of asthma, breathing difficulty, shortness of breath, hair loss, sterility, CFC, headaches, periodic diarrhea, gastrointestinal problems, memory loss, difficulty concentrating, fibromyalgia, and myalgias.

Regarding an in-service incurrence, the Veteran's STRs do not include any complaints of or treatment for asthma, breathing difficulty, shortness of breath, hair loss, sterility, CFC, headaches, periodic diarrhea, gastrointestinal problems, memory loss, difficulty concentrating, fibromyalgia, or myalgias.  However, the Veteran asserts that he developed his current symptoms as result of in-service environmental hazards.  His DD-214 Form documents that he served in Southwest Asia during the Persian Gulf War.  

In December 2014, the Veteran was scheduled for VA examinations to determine the current severity of his bilateral hearing loss disability and the nature and etiology of the disabilities that he claimed were due to his service during the Gulf War or an undiagnosed illness.  The Veteran underwent the bilateral hearing loss examination, but questioned the necessity of his Gulf War examination and refused to be examined on the basis that his claims had already been denied.  The Veteran is advised that a Gulf War examination is necessary as VA is seeking to assist him in curing the current evidentiary deficits.  Therefore, the Board finds that the claims must be remanded so that the AOJ can provide the Veteran with a VA medical examination and opinions.



B.  Acquired Psychiatric Disorder

In a March 2009 statement, the Veteran averred that he developed anxiety and panic attacks as a result of combat.  In May 2009, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed PTSD.  The VA examiner determined that the Veteran did not have PTSD or any other acquired psychiatric disorder.  Since the examination, private treatment records received by VA in January 2013 show that the Veteran was having anxiety attacks and was going to seek treatment.  Therefore, a remand is necessary to afford the Veteran another VA psychiatric examination to determine the nature and etiology of his claimed psychiatric disorder. 

C.  Laparoscopic Cholecystitis

The Veteran maintains that his laparoscopic cholecystis was caused or aggravated beyond its natural progression by his non-service-connected periodic diarrhea and gastrointestinal problems.  Therefore, the issue of entitlement to service connection for laparoscopic cholecystis is intertwined with the issue of entitlement to service connection for periodic diarrhea and gastrointestinal problems inasmuch as a grant of service connection for periodic diarrhea and gastrointestinal problems could affect the outcome of this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Further consideration of the claim for entitlement to service connection for laparoscopic cholecystis must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter which provides him the opportunity to submit additional evidence and/or information pertinent to his claims.  Explain to the Veteran that, while his Persian Gulf War claims have been denied, these denials are not final and that scheduling him for VA examination is an attempt to assist him in proving his claims.

2.  Associate with the claims folder records of the Veteran's VA treatment since July 2015.  

3.  Schedule the Veteran for a VA examination in connection with the claims of service connection for asthma, breathing difficulty, shortness of breath, hair loss, sterility, CFC, headaches, periodic diarrhea, gastrointestinal problems, memory loss, difficulty concentrating, fibromyalgia, and myalgias.

The designated examiner shall examine the Veteran and provide a description of the nature and extent of symptoms related to asthma, breathing difficulty, shortness of breath, hair loss, sterility, CFC, headaches, periodic diarrhea, gastrointestinal problems, memory loss, difficulty concentrating, fibromyalgia, and myalgias, and provide a diagnosis, if any, of such a disorder or disorders manifested by the Veteran. 

If a diagnosis is made, then the examiner shall provide an opinion whether it is at least as likely as not that the diagnosed disorder(s) was/were incurred during or aggravated by the Veteran's active military duty, to include as due to in-service environmental hazards from his Persian Gulf War service.

If no diagnosis can be made, then the examiner shall provide an opinion regarding whether it is at least as likely as not that the Veteran manifests signs and symptoms of any undiagnosed illness, primarily manifested by asthma, breathing difficulty, shortness of breath, hair loss, sterility, CFC, headaches, periodic diarrhea, gastrointestinal problems, memory loss, difficulty concentrating, fibromyalgia, or myalgias.

If no diagnosis can be made, then the examiner shall also provide an opinion regarding whether it is at least as likely as not that the Veteran has a medically unexplained chronic multi-symptom illness, primarily manifested by asthma, breathing difficulty, shortness of breath, hair loss, sterility, CFC, headaches, periodic diarrhea, gastrointestinal problems, memory loss, difficulty concentrating, fibromyalgia, and myalgias.

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale he or she should explain why.

4.  Schedule the Veteran for a VA psychiatric examination with a VA or contract psychiatrist or doctoral level psychologist to determine the nature and etiology of his acquired psychiatric disorder.  The VA examiner is requested to specifically diagnosis the following:

	a) Determine whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD.  If he does, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's PTSD is based on an in-service stressor, to include the Veteran's fear of hostile military or terrorist activity.  

	b) Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any non-PTSD psychiatric disorder, to include an anxiety disorder, is related to service.  An opinion should be rendered for each psychiatric disorder with which the Veteran is diagnosed.  

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale he or she should explain why.

5.  After completing the above development, the AOJ should readjudicate the Veteran's claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


